Appellant was convicted of theft of property over $20 in value, and allotted two years in the penitentiary as his punishment.
Motion for new trial was urged in the court below, because the court's charge upon the law of principals was not correct, and because the evidence showed that appellant was only guilty of receiving stolen property. The charge is correct, and enunciates the law in regard to *Page 560 
principals in conformity with the decisions of this court, and was applicable to and called for by the evidence adduced on the trial. The evidence fully justified the jury in finding that appellant was a principal, as charged. While the appellant himself testified that he was not present at the time and place of theft, yet all the facts, taken together, clearly make him a principal within the provision of the statute. The jury did not give credence to statements of appellant that he was but a receiver of the stolen property, and under the evidence before us it would have been surprising if they had done so.
The judgment is affirmed.
Affirmed.
Judges all present and concurring.